Citation Nr: 1442529	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-32 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease, post stents.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to March 14, 2012.

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after March 14, 2012.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2011 and May 2013 of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to March 14, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  ED is not related to service-connected PTSD or service-connected coronary artery disease post stents.

2.  Since March 14, 2012, the Veteran's PTSD was productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ED secondary to service-connected PTSD or service-connected coronary artery disease post stents have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The criteria for an evaluation of 100 percent for PTSD, from March 14, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated September 2010 and October 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, with respect to the Veteran's claim for service connection for ED and his appeal for increased rating for PTSD on or after March 14, 2012, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records relevant to these issues have been obtained.  Also, the Veteran was provided VA examinations for PTSD in March 2012 and November 2013, and was also provided a VA examination for ED in April 2014.  The Board finds that these examinations were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The PTSD examination reports also addressed and described the functional effects caused by the Veteran's PTSD.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, with respect to the issues of service connection for ED and increased rating for PTSD on or after March 14, 2012, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for ED Secondary to PTSD/Heart Condition

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that his ED is a side effect of medication used to treat his service-connected PTSD and his service-connected coronary artery disease post stents.  Specifically, in statements dated May 2013, November 2013, and May 2014, the Veteran contends that his ED is caused by his prescriptions for trazodone HCL, venlafaxine HCL, prazosin HCL, metoprolol tartrate, and testosterone, all of which are labelled with potential side effects that affect sexual function.

Record evidence shows that the Veteran has been treated for ED by VA physicians in January and April of 2013.  His treating physicians do not opine on the etiology of his condition.

In April 2014, the Veteran underwent a VA examination for his ED.  The examiner reviewed the Veteran's claims file and interviewed him.  The Veteran declined a physical examination.  The examiner opined that the Veteran's ED is caused by his hypogonadism, and that the hypogonadism would not be the result of service or any service related conditions.  The examiner stated that there are many possible causes for the Veteran's ED, including his medications, his age, his lower back pain, or his mental health issues, and his low testosterone.  On consideration of all of these possibilities, the examiner stated that hypogonadism was the most likely explanation.

In this case, the reasoned opinion of the VA examiner, which is based upon the Veteran's medical history and the statements given by the Veteran to that examiner, is more probative than the Veteran's conclusion that his ED is a side effect of medication he takes for his service-connected conditions.  While the labels to these medications indicate possible sexual side effects, possible does not equal probable.  Moreover, the labels are warnings for the general population that do not take into account the Veteran's particular health picture.  The VA examiner considered the Veteran's medications, among numerous other potential causes of ED applicable to the Veteran, and nevertheless determined that the most probable explanation for the Veteran's ED is his hypogonadism, and that his ED was less likely than not a result of his medications.  Therefore, the Board concludes that the more probative evidence of record supports a finding that the Veteran's ED is not secondary to a service-connected disability.

Based on the foregoing, the Board finds that the Veteran's ED is not secondary to his PTSD or his heart condition.  Accordingly, the claim for service connection for ED must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating for PTSD on or After March 14, 2012

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating, and that has been done here.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

In its October 2012 Supplemental Statement of the Case, the RO increased the Veteran's rating for PTSD to 50 percent, from March 14, 2012.  The Veteran contends that his rating should be increased, and the Board agrees.

In March 2012, the Veteran underwent a VA examination for his PTSD.  When asked to evaluate the Veteran's level of occupational and social impairment with respect to all mental diagnoses, the examiner opined that the Veteran exhibited total occupational and social impairment.  The Veteran's wife reported anger outbursts and incidents of unprovoked violence.  In November 2013, the Veteran underwent a second VA examination with a different examiner.  The second examiner also found that the Veteran exhibited total occupational and social impairment.  The examiner diagnosed the Veteran with a chronic major depressive disorder, which the examiner opined is likely secondary to the Veteran's PTSD.  The examiner opined that it is impossible to differentiate the portion of occupational and social impairment caused by the Veteran's PTSD and the Veteran's depression.    

Both examiners noted that the Veteran had reported instances of suicidal ideation, which are evident elsewhere in the record.  While he repeatedly denied current suicidal ideation while with his therapists, the Veteran reported suicidal thoughts to his treating VA psychiatrist in May 2013, stating that thoughts of intentionally crashing his car come and go a couple of times a week, and can last for minutes or days.  In February 2013, the Veteran told his VA therapist that though he had gotten rid of all his guns upon returning from Vietnam, he had recently purchased a gun, and that he did not carry it but was sleeping within arm's reach of it.  In September 2013, the Veteran reported to his VA psychiatrist that he moved the gun out of arm's reach when sleeping, but he still exhibited suicidal thoughts involving an intentional car crash a couple of times per week.  Finally, in his October 2012 substantive appeal, the Veteran stated that he has suffered many consecutive days of suicidal thoughts, but he remained silent out of fear of being locked up. 

Although there is evidence in the record indicating that the Veteran has been able to successfully socially interact with his family, tenants, and even his physicians, the Board finds probative the two medical opinions by two VA psychologists finding the Veteran to exhibit total occupational and social impairment.  Resolving reasonable doubt in favor of the Veteran, the Board therefore grants the Veteran an initial evaluation of 100 percent for PTSD from March 14, 2012, the date of the first examination to find the Veteran totally impaired.  As to this time period, this is a full grant of the appeal.


ORDER

Service connection for ED secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease, post stents is denied.

An initial evaluation of 100 percent for PTSD, from March 14, 2012, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claim of entitlement to an increased rating for PTSD.  

Prior to the RO's October 2012 Supplementary Statement of the Case, the Veteran was in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The next higher 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Although the Veteran filed his initial PTSD claim in August 2010, the earliest VA treatment records obtained from VA facilities are from March 2011.  In support of his claim, in January 2011 the Veteran provided highlighted copies of mental health treatment records from the VA medical treatment facility in Kansas City dated August and September 2010.  These records are relevant to the Veteran's condition, and represent the Veteran's initial treatment for PTSD.  The versions provided by the Veteran, however, are incomplete, and several pages are missing.  There are no complete versions of these records in the Veteran's physical claims file, nor are they available on the VBMS or Virtual VA online systems.

Under the VCAA, VA must obtain relevant medical treatment or examination records at VA health-care facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Here, although the Veteran has provided excerpts from his treatment records sufficient to show dates and location for his treatment, full records have not been obtained.  Remand is therefore necessary to complete the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertinent to the Veteran's mental health treatment from the VA facility in Kansas City, Missouri, from August 1, 2010, through March 14, 2012.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


